Name: 94/859/EC: Commission Decision of 20 December 1994 on additional financial aid from the Community for the work of the Community reference laboratory for avian influenza (Central Veterinary Laboratory, Addlestone, United Kingdom)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  political framework;  economic policy;  agricultural activity;  research and intellectual property
 Date Published: 1994-12-31

 Avis juridique important|31994D085994/859/EC: Commission Decision of 20 December 1994 on additional financial aid from the Community for the work of the Community reference laboratory for avian influenza (Central Veterinary Laboratory, Addlestone, United Kingdom) Official Journal L 352 , 31/12/1994 P. 0068 - 0068 Finnish special edition: Chapter 3 Volume 64 P. 0218 Swedish special edition: Chapter 3 Volume 64 P. 0218 COMMISSION DECISION of 20 December 1994 on additional financial aid from the Community for the work of the Community reference laboratory for avian influenza (Central Veterinary Laboratory, Addlestone, United Kingdom) (94/859/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 thereof, Whereas, in accordance with Article 15 of Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (3), the Central Veterinary Laboratory, Addlestone, United Kingdom, has been designated as the reference laboratory for avian influenza; Whereas, under Commission Decision 93/689/EC (4), the european Community has already paid financial aid to the Central Veterinary Laboratory, Addlestone, United Kingdom; whereas a contract has been concluded between the European Community and the laboratory for a period of one year: whereas this contract should be extended by one year and additional financial aid provided for to enable the reference laboratory to continue to perform the functions and tasks referred to in Annex V to Directive 92/40/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community hereby grants the Central Veterinary Laboratory, designated a Community reference laboratory in accordance with Article 15 of Directive 92/40/EEC, additional financial aid of not more than ECU 80 000. Article 2 1. For the purposes of Article 1, the contract referred to in Decision 93/689/EC is hereby extended for one year. 2. The Director-General for Agriculture is hereby authorized to sign the amendment to the contract in the name of the Commission of the European Communities. 3. The financial aid provided for in Article 1 shall be paid to the reference laboratory in accordance with the procedure set out in the contract referred to in Decision 93/689/EC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 167, 22. 6. 1992, p. 1. (4) OJ No L 319, 21. 12. 1993, p. 52.